John I. Purtle, Justice, dissenting. Aggravated robbery cannot be committed without theft of property. Theft of the object of the robbery is an integral part of the offense. The majority opinion takes another step in its effort to create as many crimes as possible out of the same criminal act. This court should not attempt to assist the legislature in creating more criminal statutes. There are too many laws already. It should be the function of this court to see that those laws already on the books are enforced fairly and justly. If the purpose is to get another conviction out of this one incident, it could have been accomplished by charging the appellant with assault in the first degree because that separate crime was clearly committed in addition to the act of armed robbery. Another mistake made by the majority is its approval of the practice of allowing the state to abide only by the rules it chooses. I refer to the incident where the victim was allowed to testify and then remain in the courtroom while the prosecution played a confession tape to the jury. The victim was then called back to the stand and contradicted the taped testimony of the appellant. The witness had remained in the courtroom with the full knowledge and consent of the prosecution. It is not contended that the prosecutor was not aware that the statements which the victim was called to rebut were going to be presented. There was no surprise at all. The majority relies on Ark. Code Ann. § 16-43-703 (1987), for the authority of a trial judge to allow a witness to be recalled at any point in the proceedings. That is not what the code permits. The majority opinion cites Holmes v. State, 257 Ark. 871, 520 S.W.2d 715 (1975), and Whittaker v. State, 173 Ark. 1172, 294 S.W. 397 (1927). The Holmes case simply held that it was not error to permit a witness to be recalled to the stand. There is nothing in the opinion which indicates that the witness was called other than in a proper and orderly rebuttal. Furthermore, the court sustained the defense objection to all of the additional testimony of the recalled witness. The Whittaker case is even less on point because it involved the refusal of the trial judge to allow the reopening of the case to receive the testimony of a witness after the case had been submitted to the jury. Since the witness was not allowed to testify and this court affirmed the decision of the trial court, I do not see that it stands in support of the majority opinion at all. I don’t care what nice name you use in dismantling the normal court procedure; it amounts to destruction of well established rules which have proven effective over the years. The witness in the present case was obviously called to rebut the recorded testimony of the appellant as soon as the tape had been played in order to enhance her persuasive power with the jury. It does not matter that it was not labeled as rebuttal testimony. The majority pretends not to rule on this issue because it was not properly preserved. Nevertheless, the next time it comes up it could be in a case where the prosecution presents its own case and then a part of the defendant’s case and then rebuts it before the defense is allowed to proceed at all. The rules of procedure deserve more respect than this. The bench and bar of this state deserve the right to know the rules of criminal procedure and how to conduct a trial. The haphazard manner in which the state presented the testimony of the witness in rebuttal is but a prelude to what may happen next. For the sake of order and uniformity we ought to let it be known here and now that it is not permissible to allow a witness to testify before the jury, remain in the courtroom while other testimony is presented, and then be recalled to rebut contradictory testimony, whether the witness be for the plaintiff or the defendant.